Citation Nr: 0635465	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-11 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  



REMAND

A review of the claims file reveals inconclusive and 
contradictory information regarding the nature and extent of 
the service-connected PTSD.  

The veteran has been afforded two VA psychiatric 
examinations, the first of which was conducted in June 2003.  
During this examination, he reported flashbacks and 
nightmares, and the examiner diagnosed PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner further specified that the veteran met the 
diagnostic criteria for PTSD, delayed onset.  

A March 2004 statement from the veteran's Vet Center 
therapist indicates that his PTSD symptoms had not improved 
with treatment and that his current GAF score was in the 45 
to 55 range.

By contrast, however, the report of the March 2004 VA 
examination indicates that the diagnostic criteria for PTSD 
had not been met and that, in the past, he appeared to have 
exaggerated his symptoms.  A GAF score of 60 was assigned, in 
tandem with Axis I diagnoses of a cognitive disorder, not 
otherwise specified; and depression secondary to medical 
problems.  The Board notes that this examination was not 
conducted by a psychiatrist.  

Subsequent private records call these conclusions into 
question.  A July 2004 physician's statement indicates that 
the veteran had nightmares and contains a diagnosis of 
"Traumatic Stress Syndrome."  

Similarly, an August 2004 statement from the veteran's 
therapist indicates that he had intrusive thoughts and 
nightmares about Vietnam and was "so preoccupied with the 
presence of his symptoms and their impact on his daily life 
that he ha[d] developed very few coping skills."  

In view of the questions regarding the PTSD diagnosis and the 
fact that the August 2004 statement suggests a worsening of 
the veteran's disorder since the March 2004 VA examination, 
the Board finds that a more contemporaneous and thorough VA 
psychiatric examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination, with a psychiatrist, to 
determine the extent of his service-
connected PTSD.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to the extent of the veteran's 
social and occupational impairment 
associated with PTSD.  In doing so, and 
as necessary, the examiner should 
reconcile these current findings with the 
earlier VA examination reports and 
therapy records.  A GAF score should be 
assigned, and a complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

